Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration No. 333-169119 March 27, 2013 Barclays Bank PLC Capped Callable USD CMS Spread Steepener Notes due April 9, 2028 Investment Description Capped Callable USD CMS Spread Steepener Notes (the Notes) are unsubordinated, unsecured debt obligations of Barclays Bank PLC (the Issuer). The Issuer will repay the principal amount of the Notes if held to maturity or upon an earlier redemption after the first year at the Issuers sole discretion. The Notes provide a fixed rate of interest for the first year and offer the potential for returns linked to the difference, or spread (the CMS Spread), between the USD 30-year Constant Maturity Swap Rate (30 year CMS Rate) and the USD 5-year Constant Maturity Swap Rate (5 year CMS Rate) minus the Fixed Percentage Amount of [.40-.50%] (the difference between the CMS Spread and the Fixed Percentage Amount is the Reference Rate), subject to the Maximum Interest Rate of 8.00% per annum and the Minimum Interest Rate of 0.00% per annum (the actual Fixed Percentage Amount will be determined on the Trade Date and will not be less than 0.40% and will not be greater than 0.50%). The Interest Rate for each Interest Period from and including the Settlement Date and to but excluding April 9, 2014 (the Fixed Interest Rate Period) will be a fixed rate equal to 8.00% per annum (the Initial Interest Rate). The Interest Rate for each subsequent Interest Period on and after April 9, 2014 will be equal to the product of (1) the Multiplier and (2) the Reference Rate as determined on applicable Interest Determination Dates, subject to the Minimum Interest Rate and the Maximum Interest Rate. You may receive no interest for one or more Interest Periods after the Fixed Interest Rate Period. You will not earn interest during any Interest Period after the Fixed Interest Rate Period unless , on the Interest Determination Date corresponding to such Interest Period, the Reference Rate is greater than zero. Because the actual interest amount payable on your Notes on any Interest Payment Date occurring after the Fixed Interest Rate Period may be a relatively low amount or even zero in periods where the 30 Year CMS Rate does not significantly exceed the 5 Year CMS Rate (taking into account the Fixed Percentage Amount), the return on your Notes over their term may be significantly less than the return on a comparable fixed rate debt instrument. In addition, we may, at our election, redeem the Notes in whole, but not in part, on any Interest Payment Date scheduled to occur on or after April 9, 2014, at a redemption price equal to 100% of the principal amount of the Notes, as described in this free writing prospectus. Barclays Bank PLC will only repay the principal amount of your Notes at maturity or upon an earlier redemption. Any payment on the Notes, including any repayment of principal, is subject to the creditworthiness of Barclays Bank PLC and is not either directly or indirectly, an obligation of any third party. If Barclays Bank PLC were to default on its payment obligations, you may not receive any amounts due under the Notes and could lose your entire investment. Features q Income: In the first year, Barclays Bank PLC will pay fixed interest quarterly. From the second year and thereafter, the Notes provide for potential quarterly interest payments, subject to our right to redeem the Notes, at a per annum rate equal to the product of (1) the Multiplier and (2) the applicable Reference Rate, subject to the Minimum Interest Rate and the Maximum Interest Rate. You may receive no interest for one or more Interest Periods after the Fixed Interest Rate Period. q Issuer Call Right: We may, at our election, redeem the Notes in whole, but not in part, on any Interest Payment Date, commencing on April 9, 2014, at a redemption price equal to the principal amount of the Notes plus accrued and unpaid interest to but excluding the date of redemption. No further payments will be made on the Notes. q Repayment of Principal at Maturity (if not previously called): If you hold the Notes to maturity and the Notes have not been previously called you will receive at least your full principal amount from the Issuer. Any payment on the Notes, including any repayment of principal, is subject to the creditworthiness of the Issuer. Key Dates 1 Trade Date: April 4, 2013 Settlement Date: April 9, 2013 Interest Payment Dates: Quarterly (see page FWP-5) Maturity Date: April 9, 2028 1 Expected. In the event that we make any change to the expected Trade Date and Settlement Date, the Interest Payment Dates and/or the Maturity Date will be changed so that the stated term of the Notes remains the same. NOTICE TO INVESTORS: THE ISSUER WILL NOT PAY A FIXED RATE OF INCOME ON THE NOTES AND MAY PAY NO INTEREST AT ALL AFTER THE FIXED INTEREST RATE PERIOD. THE ISSUER WILL ONLY REPAY YOUR PRINCIPAL AMOUNT AT MATURITY OR UPON AN EARLIER REDEMPTION. YOU MAY LOSE SOME OR ALL OF YOUR INITIAL INVESTMENT IN THE NOTES IF THE ISSUER BECOMES UNABLE TO MEET ITS PAYMENT OBLIGATIONS WHEN DUE. YOU SHOULD CAREFULLY CONSIDER THE RISKS DESCRIBED UNDER KEY RISKS BEGINNING ON PAGE FWP-10 AND UNDER RISK FACTORS BEGINNING ON PAGE S-6 OF THE PROSPECTUS SUPPLEMENT BEFORE PURCHASING ANY NOTES. EVENTS RELATING TO ANY OF THOSE RISKS, OR OTHER RISKS AND UNCERTAINTIES, COULD ADVERSELY AFFECT THE MARKET VALUE OF, AND THE RETURN ON, YOUR NOTES. YOU SHOULD
